Scott A. Sell, OSB# 144297
Thomas, Coon, Newton & Frost
820 SW Second Ave, Suite 200
Portland, Oregon 97204
Phone: 503-228-5222
Fax: 503-273-9175
Email: ssell@tcnf.legal
Of Attorneys for Plaintiff

                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON


MAELYNN L. PARTON,                                    CV# 2:17-cv-00784-SI

                         Plaintiff,
                  v.                                  ORDER GRANTING UNOPPOSED
                                                      MOTION FOR ATTORNEY FEES
COMMISSIONER SOCIAL SECURITY                          UNDER 42 § U.S.C 406(B)
ADMINISTRATION,

                  Defendant.
__________________________________

           It is hereby ORDERED that attorneys’ fees in the amount of $16,309.38 are
awarded to Plaintiff’s attorney pursuant to 42 U.S.C. § 406(b). The court finds that this is
a reasonable fee in light of the circumstances in this case. Plaintiff has been awarded
attorney fees in the amount of $5,019.51 under the Equal Access to Justice Act (EAJA),
28 U.S.C. § 2412. When issuing the section 406(b) check for payment to Plaintiff’s
attorney, the agency is directed to subtract the amount paid under the EAJA and send
Plaintiff’s attorneys the balance, minus any applicable processing fees as allowed by
statute.
           DATED this 28th day of August, 2019.
                                                      __________________________
                                                       /s/ Michael H. Simon
                                                      United States District Judge


Presented by:
Scott A. Sell
Thomas, Coon, Newton & Frost
Of Attorneys for Plaintiff
